Exhibit 10.13

 

SUPPLEMENTAL PLAN FOR DRESSER, INC.

 

Effective April 10, 2001



--------------------------------------------------------------------------------

SUPPLEMENTAL PLAN FOR DRESSER, INC.

 

WHEREAS, the Company entered into the Agreement and Plan of Recapitalization,
among Halliburton Company, Dresser B.V., and DEG Acquisitions, LLC, dated
January 30, 2001, including any amendments to such agreement, as executed in
final form on April 10, 2001 (the “Agreement”);

 

WHEREAS, pursuant to the Agreement, the Company assumed liabilities under the
nonqualified deferred compensation plan known as the Halliburton Company Senior
Executives’ Deferred Compensation Plan, which in part restored benefits to
employees lost under the Halliburton Retirement and Savings Plan from
application of the compensation limit in Code section 401(a)(17) (the “Prior
Supplemental Plan”);

 

WHEREAS, the Company wishes to establish a nonqualified deferred compensation
Program to reflect such assumed liabilities of the Prior Supplemental Plan,
provide continued earnings, and make payment of the liabilities, to the extent
required under the Agreement;

 

WHEREAS, pursuant to the Agreement, the Company established a tax-qualified
defined contribution plan including a qualified cash or deferred arrangement
entitled the Dresser, Inc. Retirement and Savings Plan (the “DC Plan”); and

 

WHEREAS, the Company wishes to establish a plan document to cover any number of
different benefit Programs, set forth in the Appendices which describe the
eligibility conditions and the amount of benefits payable under the Programs,
including a Program to restore to employees of the Company benefits they lose
under the DC Plan as a result of: (i) the compensation limit in Code section
401(a)(17) and (ii) any matching contributions that the Company would have made
under the DC Plan on employee contributions that could not be made to the DC
Plan as a result of this limit;

 

NOW, THEREFORE, the Company hereby adopts the Plan by statement, effective
April 10, 2001, to read as follows:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE

--------------------------------------------------------------------------------

       PAGE


--------------------------------------------------------------------------------

ARTICLE 1

 

Definitions

   1

Section 1.1

 

Accrued Benefit

   1

Section 1.2

 

Act

   1

Section 1.3

 

Agreement

   1

Section 1.4

 

Board

   1

Section 1.5

 

Code

   1

Section 1.6

 

Committee

   1

Section 1.7

 

Company

   1

Section 1.8

 

DC Account

   2

Section 1.9

 

DC Plan

   2

Section 1.10

 

Effective Date

   2

Section 1.11

 

Employee

   2

Section 1.12

 

ERISA

   2

Section 1.13

 

Participant

   2

Section 1.14

 

Pension Equalizer Contributions

   2

Section 1.15

 

Plan

   2

Section 1.16

 

Plan Year

   2

Section 1.17

 

Prior Supplemental Plan

   2

Section 1.18

 

Program

   3

Section 1.19

 

Vesting Service

   3

ARTICLE 2

 

Purpose of Plan

   4

Section 2.1

 

Purpose

   4

ARTICLE 3

 

Vesting and Forfeiture

   5

Section 3.1

 

Vesting

   5

Section 3.2

 

Terminations for Cause

   5

ARTICLE 4

 

Administration

   6

Section 4.1

 

Duties of Committee

   6

Section 4.2

 

Construction

   6

Section 4.3

 

Consequence of Committee Actions

   6

ARTICLE 5

 

Claims and Appeal Procedures

   7

Section 5.1

 

Claims Review

   7

Section 5.2

 

Appeals Review

   7

Section 5.3

 

Mandatory Arbitration

   8

 

-i-



--------------------------------------------------------------------------------

ARTICLE 6

 

Amendment and Termination

   9

Section 6.1

 

Power to Amend or Terminate

   9

Section 6.2

 

No Reduction in Accrued Benefits

   9

ARTICLE 7

 

Miscellaneous

   10

Section 7.1

 

No Employment Rights

   10

Section 7.2

 

Assignment of Benefits

   10

Section 7.3

 

Nonduplication of Benefits

   10

Section 7.4

 

Funding

   11

Section 7.5

 

Law Applicable

   11

Section 7.6

 

Actions by Committee

   11

Section 7.7

 

Plan Representatives

   12

Section 7.8

 

Number and Gender

   12

Section 7.9

 

Headings

   12

APPENDIX A

 

ERISA Supplemental Program

   13

Section A.1

 

Purpose

   13

Section A.2

 

Eligibility

   13

Section A.3

 

Amount of Benefit

   13

Section A.4

 

Crediting of DC Account

   14

Section A.5

 

Earnings on DC Account

   15

Section A.6

 

Earnings on DC Account

   15

Section A.7

 

Form of Benefit

   16

Section A.8

 

Interest on Installment Payments

   16

Section A.9

 

Death Before All Payments Made

   17

Section A.10

 

Time of Benefit Payments

   17

Section A.11

 

Plan Termination

   18

Section A.12

 

DC Plan Benefits

   18

APPENDIX B

 

Grandfathered Halliburton Benefits

   19

Section B.1

 

Purpose

   19

Section B.2

 

No Double Participation

   19

Section B.3

 

Eligibility

   19

Section B.4

 

Prior Plan Provisions

   20

 

-ii-



--------------------------------------------------------------------------------

ARTICLE I

 

Definitions

 

The following terms when used and capitalized in the Plan shall have the
following meanings:

 

Section 1.1. Accrued Benefit. The benefit to which a Participant is entitled at
a particular time pursuant to one or more of the Appendices of the Plan.

 

Section 1.2. Act. The Employee Retirement Income Security Act of 1974, as
amended.

 

Section 1.3. Agreement. Agreement and Plan of Recapitalization, among
Halliburton Company, Dresser B.V., and DEG Acquisitions, LLC, dated January 30,
2001, including any amendments to such agreement, as executed in final form on
April 10, 2001.

 

Section 1.4. Board. The Board of Directors of Dresser, Inc.

 

Section 1.5. Code. The Internal Revenue Code of 1986, as amended.

 

Section 1.6. Committee. The Dresser, Inc. Benefits Committee.

 

Section 1.7. Company. Dresser, Inc. and any other entity related to Dresser,
Inc. under the rules of section 414 of the Code. This includes Dresser, Inc. and
its 80%-owned subsidiaries and may include other entities as well.



--------------------------------------------------------------------------------

Section 1.8. DC Account. A bookkeeping account established and maintained by the
Company for each Participant to which amounts are credited pursuant to Appendix
A.

 

Section 1.9. DC Plan. The Dresser, Inc. Retirement and Savings Plan, effective
April 10, 2001.

 

Section 1.10. Effective Date. April 10, 2001.

 

Section 1.11. Employee. An individual who is reported on the payroll records of
the Company as a common law employee. In particular, it is expressly intended
that individuals not treated as common law employees by the Company on its
payroll records are to be excluded from Plan participation even if a court or
administrative agency determines that such individuals are common law employees
and not independent contractors.

 

Section 1.12. ERISA Supplemental Program. The Program described in Appendix A.

 

Section 1.13. Participant. An individual who has an Accrued Benefit under the
Plan.

 

Section 1.14. Pension Equalizer Contributions. Pension Equalizer Contributions,
as defined in the DC Plan.

 

Section 1.15. Plan. The “Supplemental Plan for Dresser, Inc.,” as set forth
herein.

 

Section 1.16. Plan Year. The calendar year.

 

Section 1.17. Prior Supplemental Plan. The Halliburton Company Senior
Executives’ Deferred Compensation Plan, as maintained by Halliburton Company in
effect immediately

 

-2-



--------------------------------------------------------------------------------

before the Effective Date, to the extent such plan restored benefits to
employees lost under the Halliburton Retirement and Savings Plan from
application of the compensation limit in Code section 401(a)(17).

 

Section 1.18. Program. One of the eligibility and benefit structures described
in the Appendices.

 

Section 1.19. Vesting Service. Service used under the DC Plan to determine
whether a participant is vested in his or her employer matching contributions.

 

-3-



--------------------------------------------------------------------------------

ARTICLE 2

 

Purpose of Plan

 

Section 2.1. Purpose. The purpose of the Plan is to provide one or more
different benefit Programs which are set forth in the Appendices. The Appendices
describe the eligibility conditions and the amount of benefits payable under the
Programs.

 

-4-



--------------------------------------------------------------------------------

ARTICLE 3

 

Vesting and Forfeiture

 

Section 3.1. Vesting. No person shall have or vest in any benefits under the
Plan prior to the time such person accrues one year of Vesting Service under the
DC Plan.

 

Section 3.2. Terminations For Cause. No person (nor the spouse of such person)
whose employment is terminated for cause as determined by the Committee, shall
vest in any benefits under the Plan, and shall be divested if previously vested.

 

-5-



--------------------------------------------------------------------------------

ARTICLE 4

 

Administration

 

Section 4.1. Duties of Committee. The Plan shall be administered by the
Committee in accordance with its terms and purposes. The Committee shall
interpret the provisions of the Plan and determine the amount and manner of
payment of the benefits due to or on behalf of each Participant from the Plan
and shall cause them to be paid accordingly.

 

Section 4.2. Construction. The Company shall have full discretionary authority
to determine eligibility and to construe and interpret the terms of the Plan,
including the power to remedy possible ambiguities, inconsistencies or
omissions.

 

Section 4.3. Consequence of Committee Actions. The decisions made and the
actions taken by the Committee in the administration of the Plan shall be final
and conclusive on all persons, and the members of the Committee shall not be
subject to individual liability with respect to the Plan.

 

-6-



--------------------------------------------------------------------------------

ARTICLE 5

 

Claims and Appeal Procedures

 

Section 5.1. Claims Review. In any case in which a claim for Plan benefits of a
Participant or beneficiary is denied or modified, the Committee shall furnish
written notice to the claimant within ninety days after receipt of such claim
for Plan benefits (or within 180 days if additional information requested by the
Committee necessitates an extension of the ninety-day period, and the claimant
is informed of such extension in writing within the original ninety-day period),
which notice shall:

 

(a) State the specific reason or reasons for the denial or modification;

 

(b) Provide specific reference to pertinent Plan provisions on which the denial
or modification is based;

 

(c) Provide a description of any additional material or information necessary
for the Participant, his beneficiary, or representative to perfect the claim,
and an explanation of why such material or information is necessary; and

 

(d) Explain the Plan’s claim review procedure described below.

 

Section 5.2. Appeals Review. In the event a claim for Plan benefits is denied or
modified, if the Participant, his beneficiary, or a representative of such
Participant or beneficiary desires to have such denial or modification reviewed,
he must, within sixty days following receipt of the notice of such denial or
modification, submit a written request for review by the Committee of its
initial decision.

 

(a) In connection with such request, the Participant, his beneficiary, or the
representative of such Participant or beneficiary may review any pertinent
documents upon which such denial or modification was based and may submit issues
and comments in writing.

 

-7-



--------------------------------------------------------------------------------

(b) Within sixty days following such request for review the Committee shall,
after providing a full review, render its final decision in writing to the
Participant, his beneficiary or the representative of such Participant or
beneficiary stating specific reasons for such decision and making specific
references to pertinent Plan provisions on which the decision is based.

 

(c) If special circumstances require an extension of such sixty-day period, the
Committee’s decision shall be rendered as soon as possible, but not later than
120 days after receipt of the request for review. If an extension of time for
review is required, written notice of the extension shall be furnished to the
Participant, beneficiary, or the representative of such Participant or
beneficiary prior to the commencement of the extension period.

 

Section 5.3. Mandatory Arbitration. If a Participant or beneficiary is not
satisfied with the decision of the Committee pursuant to the Plan’s claims
review procedure, such Participant or beneficiary may, within sixty days of
receipt of the written decision of the Committee, request by written notice to
the Committee, that his claim be submitted to arbitration pursuant to the
Dresser Dispute Resolution Program and any other applicable rules adopted by the
Committee.

 

(a) Such arbitration shall be the sole and exclusive procedure available to a
Participant or beneficiary for review of a decision of the Committee.

 

(b) In reviewing the decision of the Committee, the arbitrator shall use the
standard of review which would be used by a federal court in reviewing such
decision under the provisions of the Act.

 

(c) The cost of such arbitration shall be allocated in accordance with the
Dresser Dispute Resolution Program or other applicable rules adopted by the
Committee.

 

(d) The arbitrator’s decision shall be final and legally binding on both
parties.

 

(e) This Section shall be governed by the provisions of the Federal Arbitration
Act.

 

-8-



--------------------------------------------------------------------------------

ARTICLE 6

 

Amendment and Termination

 

Section 6.1. Power to Amend or Terminate. The Company may, in its sole
discretion, by written resolution adopted by the chief executive officer, the
Board or its delegate, terminate, suspend or amend this Plan at any time or from
time to time, in whole or in part.

 

Section 6.2. No Reduction in Accrued Benefits. Except as provided in
Section 7.4, no amendment, suspension or termination of the Plan may, without
the consent of a Participant, adversely affect the Participant’s right (or the
right of the third-party beneficiary) to receive benefits in accordance with
this Plan as in effect on the date the employee becomes a Participant. The
rights of third-party beneficiaries claiming benefits under the Plan with
respect to a Participant will be preserved and limited in the same fashion as a
Participant’s benefits.

 

-9-



--------------------------------------------------------------------------------

ARTICLE 7

 

Miscellaneous

 

Section 7.1. No Employment Rights. Nothing contained in the Plan shall be
construed as a contract of employment between the Company or any subsidiary or
related company and any Participant, or as a right of any Participant to be
continued in the employment of the Company, or as a limitation of the right of
the Company to discharge any of its employees with or without cause.

 

Section 7.2. Assignment of Benefits. A Participant, surviving spouse or
beneficiary may not, either voluntarily or involuntarily, assign, anticipate,
alienate, commute, sell, transfer, pledge or encumber any benefits to which he
or she is or may become entitled under the Plan, nor may Plan benefits be
subject to attachment or garnishment by any of their creditors or to legal
process.

 

Section 7.3. Nonduplication of Benefits. This Section applies if, despite
Section 7.2, with respect to any Participant (or his or her beneficiaries), the
Company is required to make payments under this Plan to a person or entity other
than the payees described in the Plan.

 

(a) For example, the Committee shall comply with the terms and provisions of an
order that satisfies the requirements for a “qualified domestic relations order”
as such term is defined in section 206(d)(3)(B) of the Act, including an order
that requires distributions to an alternate payee prior to a Participant’s
“earliest retirement age” as such term is defined in section 206(d)(3)(E)(ii) of
the Act.

 

(b) In any such case, any amounts due the Participant (or his or her
beneficiaries) under this Plan will be reduced by the actuarial value of the
payments required to be made to such other person or entity. In dividing a
Participant’s benefit between the

 

-10-



--------------------------------------------------------------------------------

Participant and another person or entity, consistent actuarial assumptions and
methodologies will be used so that there is no increased actuarial cost to the
Company.

 

Section 7.4. Funding. Participants have the status of general unsecured
creditors of the Company. The Plan constitutes a mere promise by the Company to
pay benefits in the future.

 

(a) The Company may, but need not, fund benefits under the Plan through a trust.
If it does so, any trust created by the Company and any assets held by the trust
to assist it in meeting its obligations under the Plan will conform to the terms
of the model trust, as described in Internal Revenue Service Revenue Procedure
92-64, but only to the extent required by Internal Revenue Service Revenue
Procedure 92-65, or any successor guidance. It is the intention of the Company
and Participants that the Plan be unfunded for tax purposes and for purposes of
Title I of the Act.

 

(b) Any funding of benefits under this Plan will be in the Company’s sole
discretion. The Company may set and amend the terms under which it will fund and
may cease to fund at any time.

 

(c) To the extent the Company gives Participants and beneficiaries enforceable
rights to funding, those rights must be determined under the terms of other
documents. No such rights exist under this Plan document and the restrictions on
amendments in this Plan document will in no case apply to restrict the Company’s
right to cease or alter the terms of any funding.

 

Section 7.5. Law Applicable. The Plan shall be governed by the laws of the State
of Texas, except to the extent preempted by federal law.

 

Section 7.6. Actions By Company. Any powers exercisable by the Company under the
Plan shall be utilized by written resolution adopted by the Board or its
delegate. The

 

-11-



--------------------------------------------------------------------------------

Board may by written resolution delegate any of the Company’s powers under the
Plan and any such delegations may provide for subdelegations, also by written
resolution.

 

Section 7.7. Plan Representatives. Those authorized to act as Plan
representatives will be designated in writing by the chief executive officer,
the Board or its delegate.

 

Section 7.8. Number and Gender. Wherever appropriate herein, words used in the
singular shall be considered to include the plural and words used in the plural
shall be considered to include the singular. The masculine gender, where
appearing in the Plan, shall be deemed to include the feminine gender.

 

Section 7.9. Headings. The headings of Articles and Sections herein are included
solely for convenience, and if there is any conflict between such headings and
the text of the Plan, the text shall control.

 

DRESSER, INC.

By:

   

Title: 

   

 

-12-



--------------------------------------------------------------------------------

Appendix A

 

ERISA Supplemental Program

 

A.1 Purpose. The purpose of this Program is simply to restore to employees of
the Company benefits they lose under the DC Plan as a result of: (i) the
compensation limit in Code section 401(a)(17) and (ii) any matching
contributions that the Company would have made under the DC Plan on employee
contributions that could not be made to the DC Plan as a result of this limit.

 

A.2 Eligibility. An employee of the Company is eligible to receive a benefit
under this Program if he or she:

 

  (a) terminates employment with the Company on or after April 10, 2001;

 

  (b) has vested in benefits under the DC Plan which are reduced because of the
application of section 401(a)(17); and

 

  (c) is not eligible to receive a benefit under any other plan or program which
bars the employee from participation in this Program.

 

A.3 Amount of Benefit. The benefit payable under this Program with respect to a
Participant will equal the balance of his or her DC Account. A Participant’s DC
Account will consist of:

 

  (a) contributions, credited under the rules in Section A.4, that the
Participant would have been permitted to make to the DC Plan (if any) but for
the operation of section 401(a)(17),

 

-13-



--------------------------------------------------------------------------------

  (b) matching contributions, credited under the rules in Section A.5, made by
the Company, plus

 

  (c) earnings, credited under the rules in Section A.6.

 

No amounts will be credited to a Participant’s DC Account for employer matching
contributions (if any) that would have been made on Participant’s contributions
described in (a) that were not made to the DC Plan. Similarly, no amounts will
be credited with respect to contributions returned to a Participant from the DC
Plan as a result of the application of qualification limits of the Code.

 

Benefits under this Program will only be paid to supplement benefit payments
actually made from the DC Plan. If benefits are not payable under the DC Plan
because the Participant has failed to vest or for any other reason, no payments
will be made under this Program.

 

A.4 Crediting of DC Account. Amounts generally will be credited to a
Participant’s DC Account as of the day that such amount would have been credited
as a contribution to the Participant’s DC Plan account for such Plan Year but
for the operation of section 401(a)(17).

 

In the case of Plan benefits arising from reduced Pension Equalizer
Contributions, the Company will credit the DC Account as of the last day of each
Plan Year amounts by which the Participant’s Pension Equalizer

 

-14-



--------------------------------------------------------------------------------

Contributions were reduced for such Plan Year because of the operation of
section 401(a)(17).

 

A.5 Matching Credits. The Company will credit the DC Account of a Participant
with an amount equal to the same percentage of the Participant’s contributions
under Section A.4 as the Company would have contributed as matching
contributions to the DC Plan had the Participant’s contributions described in
Section A.4 been contributed to the DC Plan.

 

A.6 Earnings on DC Account. A Participant’s DC Account also will be credited
with earnings monthly as of the last business day of each calendar month. The
amount credited will equal the product of (a) and (b), as follows:

 

  (a) weighted average balance of such Account (as determined by the Committee)
during the calendar month ending on the crediting date, and

 

  (b) A Participant’s DC Account also will be credited with earnings monthly as
of the last business day of each calendar month. The amount credited will equal
the product of (1) and (2), as follows;

 

  (1) weighted average balance of such Account (as determined by the Committee)
during the month ending on the crediting date,

 

  (2)

a percentage amount equal to 2%, plus the annual yield on the DJ 20 Bond index
for the first business day of the calendar quarter containing the crediting
date, published on page C-1 of

 

-15-



--------------------------------------------------------------------------------

 

The Wall Street Journal, and reduced to a monthly factor as determined in the
sole discretion of the Committee.

 

Distributions under Section A.7 shall be based on the valuation of the
Participant’s DC Account as of the most recent monthly valuation date set forth
in Section A.6 that precedes such distribution. If the Committee elects payment
in the form of installments, the annual interest for each Plan Year shall be
paid once installment payments commence as set forth in Section A.7.

 

A.7 Form of Benefit. A Participant’s DC Account shall be paid to the Participant
in one of the following alternative forms as selected by the Committee in its
sole discretion:

 

  (a) A single lump sum payment;

 

  (b) Payment in two equal annual installments; or

 

  (c) Payment in monthly installments over a period not to exceed ten years.

 

However, the Committee will only select a single lump sum payment if either
(i) the total amount credited to a Participant’s DC Account is less than $50,000
or (ii) a single lump sum payment is the only form of benefit payment offered
under the DC Plan.

 

A.8

Interest on Installment Payments. Interest on installment payments may be paid,
as determined by the Committee in its sole discretion, either at the end of each
Plan Year or as a part of level payments computed by the Committee

 

-16-



--------------------------------------------------------------------------------

 

through the use of such tables as the Committee shall select from time to time
for such purpose.

 

A.9 Death Before All Payments Made. If a Participant dies before all amounts
payable to him from his DC Account have been paid to him, any remaining amounts
payable to the Participant hereunder shall be payable to the beneficiary
designated to receive any company-provided group term life insurance with
respect to the Participant, or in case there is no such group term life benefit,
to the estate of the Participant. Payments shall be made in a lump sum or in
such other form of payment consistent with the alternative methods of payment
set forth above as the Committee shall determine after considering such facts
and circumstances relating to the Participant and his beneficiary or estate as
the Committee deems pertinent.

 

A.10 Time of Benefit Payments. Amounts due under the Plan shall be paid at such
time (or times) following the Participant’s termination of employment or death
as the Committee in its discretion determines.

 

  (a) This rule applies even if benefits already have commenced under the DC
Plan (for instance, in-service distributions are made to Participants over age
59 1/2).

 

  (b) Termination of employment means complete termination of employment with
the Company. If a Participant leaves one affiliated entity of the Company to go
to work for another, he or she will not have a termination of employment.

 

-17-



--------------------------------------------------------------------------------

A.11 Plan Termination. No further benefits may be earned under this Program with
respect to the DC Plan after the termination of such plan.

 

A.12 DC Plan Benefits. For purposes of this Appendix, the term “DC Plan
Benefits” generally means the benefits actually payable to a Participant, or his
or her estate or beneficiary under the DC Plan. However, this Program is only
intended to remedy reductions caused by the operation of section 401(a)(17) (and
corresponding employer matching contributions that could not be made) and not
reductions caused for any other reason. In those instances where benefits are
reduced for some other reason, the term “DC Plan Benefits” shall be deemed to
mean the benefits that actually would have been payable but for such other
reason.

 

One example of such other reasons includes, but is not limited to, a reduction
of savings plan benefits as a result of payment of all or a portion of a
Participant’s benefits to a third party on behalf of or with respect to a
Participant.

 

-18-



--------------------------------------------------------------------------------

 

Appendix B

 

Grandfathered Halliburton Benefits

 

B.1 Purpose. The provisions of this appendix set forth the rules for determining
benefit amounts and forms of payments with respect to liabilities arising under
the Prior Supplemental Plan and assumed by the Company solely with respect to
“Continued Employees” as that term is defined in the Agreement. The other terms
of the Plan (e.g., nonassignability, nonduplication of benefits) apply to the
extent not inconsistent with the terms of this appendix.

 

B.2 No Double Participation. An individual may not participate in this Program
if he or she qualifies for a benefit under any other supplemental plan or other
arrangement of the Company (including, but not necessarily limited to, the ERISA
Excess Benefit Plan for Dresser, Inc.) that the Committee determines in its sole
discretion provides the same benefits intended to be provided under this
Program.

 

  (a) If an individual could be covered by two plans, both of which include this
provision (or a similar provision), the Company will resolve the discrepancy to
allow eligibility for one plan or another but not both.

 

  (b) If, despite the preceding two sentences, a court, administrative agency or
settlement agreement requires participation in and/or benefits from this Plan
and another supplemental plan or arrangement, the individual will not accrue
benefits in this Plan unless those benefits offset benefits accrued under such
other plan or arrangement.

 

B.3

Eligibility. An employee of the Company is eligible to receive a benefit under
this Program if he or she is a “Continued Employee” who earned a benefit

 

-19-



--------------------------------------------------------------------------------

 

under the Prior Supplemental Plan for which the Company assumed liability under
the Agreement.

 

B.4 Prior Plan Provisions. The provisions of the Prior Supplemental Plan setting
forth benefit amounts and forms of payment are as follows:

 

HALLIBURTON COMPANY SENIOR EXECUTIVES’

DEFERRED COMPENSATION PLAN

AS AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 1999

 

. . . .

 

ARTICLE II

Definitions

 

Where the following words and phrases appear in the Plan, they shall have the
respective meanings set forth below, unless their context clearly indicates to
the contrary.

 

(A) Account(s): A Participant’s Deferred Compensation Account, ERISA Restoration
Account, and/or Excess Remuneration Account, including amounts credited thereto.

 

(B) Administrative Committee: The administrative committee appointed by the
Compensation Committee to administer the Plan.

 

(C) Allocation Year: The calendar year for which an allocation is made to a
Participant’s Account pursuant to Article IV.

 

(D) Board: The Board of Directors of the Company.

 

(E) Code: The Internal Revenue Code of 1986, as amended.

 

(F) Compensation Committee: The Compensation Committee of the Board.

 

(G) Company: Halliburton Company.

 

(H) Deferred Compensation Account: An individual account for each Participant on
the books of such Participant’s Employer to which is credited amounts allocated
for the benefit of such Participant pursuant to the provisions of Article IV,
Paragraph (D).

 

(I) Employee: Any employee of an Employer. The term does not include independent
contractors or persons who are retained by an Employer as consultants only.

 

(J) Employer: The Company and any Subsidiary designated as an Employer in
accordance with the provisions of Article III of the Plan.

 

(K) ERISA: The Employee Retirement Income Security Act of 1974, as amended.

 

(L) ERISA Restoration Account: An individual account for each Participant on the
books of such Participant’s Employer to which is credited amounts allocated for
the benefit of such Participant pursuant to the provisions of Article IV,

 

-20-



--------------------------------------------------------------------------------

Paragraph (F). Such Account shall include amounts allocated to a Participant’s
“Excess Benefit Account” prior to January 1, 1995 and amounts transferred from
the ERISA Compensation Limit Benefit Plan for Dresser Industries, Inc. and the
Deferred Compensation Plan for Baroid Corporation, effective December 31, 1998.

 

(M) ERISA Restoration Participant: An Employee whose compensation from the
Employers for an Allocation Year is in excess of the limit set forth in
Section 401(a)(17) of the Code for such Allocation Year or who has made elective
deferrals for such Allocation Year under the Halliburton Elective Deferral Plan.

 

(N) Excess Remuneration Account: An individual account for each Participant on
the books of such Participant’s Employer to which is credited amounts allocated
for the benefit of such Participant pursuant to the provisions of Article IV,
Paragraph (G).

 

(O) Participant: An ERISA Restoration Participant or a Senior Executive
Participant.

 

(P) Pension Equalizer Contribution: Pension Equalizer Contribution as defined in
the Halliburton Retirement and Savings Plan.

 

(Q) Plan: The Halliburton Company Senior Executives’ Deferred Compensation Plan,
as amended and restated January 1, 1999, and as the same may thereafter be
amended from time to time.

 

(R) Senior Executive: An Employee who is a senior executive, including an
officer, of an Employer (whether or not he is also a director thereof), who is
employed by an Employer on a full-time basis, who is compensated for such
employment by a regular salary and who, in the opinion of the Compensation
Committee, is one of the key personnel of an Employer in a position to
contribute materially to its continued growth and development and to its future
financial success.

 

(S) Senior Executive Participant: A Senior Executive who is selected as a Senior
Executive Participant for an Allocation Year. The Compensation Committee shall
be the sole judge of who shall be eligible to be a Senior Executive Participant
for any Allocation Year. The selection of a Senior Executive to be a Senior
Executive Participant for a particular Allocation Year shall not constitute him
a Senior Executive Participant for another Allocation Year unless he is selected
to be a Senior Executive Participant for such other Allocation Year by the
Compensation Committee. An Employee may be both a Senior Executive Participant
and an ERISA Restoration Participant for the same Allocation Year.

 

(T) Subsidiary: At any given time, any other corporation of which an aggregate
of 80% or more of the outstanding voting stock is owned of record or
beneficially, directly or indirectly, by the Company or any other of its
Subsidiaries or both.

 

(U) Termination of Service: Severance from employment with an Employer for any
reason other than a transfer between Employers.

 

(V) Trust: Any trust created pursuant to the provisions of Article IX.

 

(W) Trust Agreement: The agreement establishing the Trust.

 

(X) Trustee: The trustee of the Trust.

 

(Y) Trust Fund: Assets under the Trust as may exist from time to time.

 

. . . .

 

-21-



--------------------------------------------------------------------------------

ARTICLE IV

Allocations Under the Plan,

Participation in the Plan and Selection for Awards

 

(A) Each Allocation Year the Compensation Committee shall, in its sole
discretion, determine what amounts shall be available for allocation to the
Accounts of the Senior Executive Participants pursuant to Paragraph (D) below.

 

(B) No award shall be made to any person while he is a voting member of the
Compensation Committee.

 

(C) The Compensation Committee from time to time may adopt, amend or revoke such
regulations and rules as it may deem advisable for its own purposes to guide in
determining which of the Senior Executives it shall deem to be Senior Executive
Participants for a particular Allocation Year and the method and manner of
payment thereof to the Senior Executive Participants.

 

(D) The Compensation Committee, during the Allocation Year involved or during
the next succeeding Allocation Year, shall determine which Senior Executives it
shall designate as Participants for such Allocation Year and the amounts
allocated to each Senior Executive Participant for such Allocation Year. In
making its determination, the Compensation Committee shall consider such factors
as the Compensation Committee may in its sole discretion deem material. The
Compensation Committee, in its sole discretion, may notify a Senior Executive at
any time during a particular Allocation Year or in the Allocation Year following
the Allocation Year for which the award is made that he has been selected as a
Senior Executive Participant for all or part of such Allocation Year, and may
determine and notify him of the amount which shall be allocated to him for such
Allocation Year. The decision of the Compensation Committee in selecting a
Senior Executive to be a Senior Executive Participant or in making any
allocation to him shall be final and conclusive, and nothing herein shall be
deemed to give any Senior Executive or his legal representatives or assigns any
right to be a Senior Executive Participant for such Allocation Year or to be
allocated any amount except to the extent of the amount, if any, allocated to a
Senior Executive Participant for a particular Allocation Year, but at all times
subject to the provisions of the Plan.

 

(E) A Senior Executive whose Service is Terminated during the Allocation Year
may be selected as a Senior Executive Participant for such part of the
Allocation Year prior to his Termination and be granted such award with respect
to his services during such part of the Allocation Year as the Compensation
Committee, in its sole discretion and under any rules it may promulgate, may
determine.

 

(F) The Administrative Committee shall determine for each Allocation Year which
ERISA Restoration Participants’ allocations of Employer contributions (other
than matching contributions) and forfeitures under qualified defined
contribution plans sponsored by the Employers have been reduced for such
Allocation Year by reason of the application of Section 401(a)(17) or
Section 415 of the Code, or any combination of such Sections (except that
reductions of a Participant’s Pension Equalizer Contribution by reason of the
application of Section 415 of the Code shall not be taken into account), or by
reason of elective deferrals under the Halliburton Elective Deferral Plan, and
shall allocate to the credit of each such ERISA Restoration Participant under
the Plan an amount equal to the amount of such reductions applicable to such
ERISA Restoration Participant. In addition, the Administrative Committee shall
allocate to the credit of each ERISA Restoration

 

-22-



--------------------------------------------------------------------------------

Participant under the Plan an amount equal to 4% of the sum of (i) the amount of
such ERISA Restoration Participant’s compensation (as such term is defined in
the applicable qualified defined contribution plan) deferred under the
Halliburton Elective Deferral Plan for such Allocation Year and (ii) the amount
of such compensation not so deferred that is in excess of the compensation limit
under Section 401(a)(17) of the Code for such Allocation Year.

 

(G) The Compensation Committee may, in its discretion, allocate to the credit of
a Participant under the Plan all or any part of any remuneration payable by the
Employer to such Participant which would otherwise be treated as excessive
employee remuneration within the meaning of Section 162(m) of the Code for any
Allocation Year, rather than paying such excessive remuneration to such
Participant.

 

(H) Allocations to Participants under the Plan shall be made by crediting their
respective Accounts on the books of their Employers as of the last day of the
Allocation Year, except that an allocation under Paragraph (G) shall be credited
to a Participant on the date the amount would have been paid to the Participant
had it not been deferred pursuant to the provisions of Paragraph (G).
Allocations under Paragraph (D) above shall be credited to the Participants’
Deferred Compensation Accounts, allocations under Paragraph (F) above shall be
credited to the Participants’ ERISA Restoration Accounts and allocations under
Paragraph (G) above shall be credited to the Participants’ Excess Remuneration
Account. Accounts of Participants shall also be credited with interest as of the
last day of each Allocation Year, at the rate set forth in Paragraph (I) below,
on the average monthly credit balance of the Account being calculated by using
the balance of each Account on the first day of each month. Prior to Termination
of Service, the annual interest shall accumulate as a part of the Account
balance. After Termination of Service, the annual interest for such Allocation
Year may be paid as more particularly set forth hereinafter.

 

(I) Interest shall be credited on amounts allocated to Participants’ Deferred
Compensation Accounts at the rate of 5 % per annum for periods prior to
Termination of Service. Interest shall be credited on amounts allocated to
Participants’ ERISA Restoration Accounts and Excess Remuneration Accounts, and
on amounts allocated to Participants’ Deferred Compensation Accounts for periods
subsequent to Termination of Service, at the rate of 10% per annum.

 

ARTICLE V

Non-Assignability of Awards

 

No Participant shall have any right to commute, encumber, pledge, transfer or
otherwise dispose of or alienate any present or future right or expectancy which
he or she may have at any time to receive payments of any allocations made to
such Participant, all such allocations being expressly hereby made
non-assignable and non-transferable; provided, however, that nothing in this
Article shall prevent transfer (A) by will, (B) by the applicable laws of
descent and distribution or (C) pursuant to an order that satisfies the
requirements for a “qualified domestic relations order” as such term is defined
in section 206(d)(3)(B) of the ERISA and section 414(p)(1)(A) of the Code,
including an order that requires distributions to an alternate payee prior to a
Participant’s “earliest retirement age” as such term is defined in
section 206(d)(3)(E)(ii) of the ERISA and section 414(p)(4)(B) of the Code.
Attempts to transfer or assign by a Participant (other than in accordance with
the preceding sentence) shall, in the sole discretion of the Compensation
Committee

 

-23-



--------------------------------------------------------------------------------

after consideration of such facts as it deems pertinent, be grounds for
terminating any rights of such Participant to any awards allocated to but not
previously paid over to such Participant.

 

ARTICLE VI

Vesting

 

All amounts credited to a Participant’s Accounts shall be fully vested and not
subject to forfeiture for any reason except as provided in Article V.

 

ARTICLE VII

Distribution of Awards

 

(A) Upon Termination of Service of a Participant, the Administrative Committee
(i) shall certify to the Trustee or the treasurer of the Employer, as
applicable, the amount credited to each of the Participant’s Accounts on the
books of each Employer for which the Participant was employed at a time when he
earned an award hereunder, (ii) shall determine whether the payment of the
amount credited to each of the Participant’s Accounts under the Plan is to be
paid directly by the applicable Employer, from the Trust Fund, if any, or by a
combination of such sources (except to the extent the provisions of the Trust
Agreement, if any, specify payment from the Trust Fund) and (iii) shall
determine and certify to the Trustee or the treasurer of the Employer, as
applicable, the method of payment of the amount credited to each of a
Participant’s Accounts, selected by the Administrative Committee from among the
following alternatives:

 

(1) A single lump sum payment upon Termination of Service;

 

(2) A payment of one-half of the Participant’s balance upon Termination of
Service, with payment of the additional one-half to be made on or before the
last day of a period of one year following Termination; or

 

(3) Payment in monthly installments over a period not to exceed ten years with
such payments to commence upon Termination of Service.

 

The above notwithstanding, if the total amount credited to the Participant’s
Accounts upon Termination of Service is less than $50,000, such amount shall
always be paid in a single lump sum payment upon Termination of Service.

 

(B) The Trustee or the treasurer of the Employer, as applicable, shall
thereafter make payments of awards in the manner and at the times so designated,
subject, however, to all of the other terms and conditions of this Plan and the
Trust Agreement, if any. This Plan shall be deemed to authorize the payment of
all or any portion of a Participant’s award from the Trust Fund to the extent
such payment is required by the provisions of the Trust Agreement, if any.

 

(C) Interest on the second half of a payment under Paragraph (A)(2) above shall
be paid with the final payment, while interest on payments under
Paragraph (A)(3) above may be paid at each year end or may be paid as a part of
a level monthly payment computed by the Administrative Committee through the use
of such tables as the Administrative Committee shall select from time to time
for such purpose.

 

(D) If a Participant shall die while in the service of an Employer, or after
Termination of Service and prior to the time when all amounts payable to him
under the Plan have been paid to him, any remaining amounts payable to the
Participant hereunder shall be payable to the estate of the Participant. The
Administrative

 

-24-



--------------------------------------------------------------------------------

Committee shall cause the Trustee or the treasurer of the Employer, as
applicable, to pay to the estate of the Participant all of the awards then
standing to his credit in a lump sum or in such other form of payment consistent
with the alternative methods of payment set forth above as the Administrative
Committee shall determine after considering such facts and circumstances
relating to the Participant and his estate as it deems pertinent.

 

(E) If the Plan is terminated pursuant to the provisions of Article X, the
Compensation Committee may, at its election and in its sole discretion, cause
the Trustee or the treasurer of the Employer, as applicable, to pay to all
Participants all of the awards then standing to their credit in the form of lump
sum payments.

 

. . . .

 

-25-



--------------------------------------------------------------------------------

 

AMENDMENT NO. 1

TO THE

SUPPLEMENTAL PLAN FOR DRESSER, INC.

 

This amendment to the Supplemental Plan for Dresser, Inc. (i) modifies the
formula for calculating DC Account earnings by replacing the DJ 20 Bond Index
with a similar index; and (ii) deletes internal plan claims procedures in order
to eliminate conflicts with new claims procedures adopted pursuant to
regulations of the Department of Labor.

 

This amendment is effective as of the dates noted below.

 

1. Effective April 5, 2002, Section A.6(b)(2) is replaced with the following:

 

(2) a percentage amount equal to 2%, plus the annual yield on the Moody’s
Long-Term Corporate Bond Yield (or such other similar index as determined in the
sole discretion of the Committee) for the first business day of the calendar
quarter containing the crediting date, and reduced to a monthly factor as
determined in the sole discretion of the Committee.

 

2. Effective January 1, 2002, Section 5.1 is replaced with the following:

 

Section 5.1. Claims and Appeal Procedures. The Committee shall establish claims
and appeals procedures in accordance with Department of Labor regulation §
2560.503-1.

 

3. Effective January 1, 2002, Sections 5.2 and 5.3 are deleted in their
entirety.

 

EXECUTED this          day of                             , 2002.

 

DRESSER, INC. By:    

 

-26-